Title: Abigail Adams to John Adams, 20 February 1799
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy [ca. 20] Feb’ry 1799
          
          I cannot say that I write you from my Solitude, for who can call themselves Solitary, when in the society and company of a beloved son, who has been long absent, and who returns to his native Land, with a plentifull supply of the flowers and fruits which he has judiciously selected, from the various Countries into which he has traveld.
          he appears very happy surrounded by the Books in the little habitation which accommodates him to his wishes: I wish he could reconcile him self to the Idea of trying his talants in this state, & commence his profession here in this Town. it might be Some time before he would acquire buisness sufficient to support him, but with the prospect of being driven away by the Pestilence, or falling a sacrifice to it, in Philadelphia I think the latter evil greater than the former. yet I must leave him to his own judgment; after having laid before him the advantages & disadvantages. he thinks his Brother will Settle in Boston, and that they may interfeer with one an others buisness—
          yesterday we had a fall of snow sufficient for sleying. I have received an invitation to the Ball in honour of Gen’ll Washington, but my health is so precarious, and sufferd such a shock last Summer, that I am obliged to be very circumspect and cautious in all my movements. Thomas will go, and that will be sufficient; I want excercise which will circulate my Blood regularly, and the winter has been such that I have not been able to take much— I hope to ride more & to walk in the spring—
          
          Mr Porter has carried all the manure upon the Hill which could be got up, that in the yard is so frozen that it cannot be got up.—
          Let me know whether I may expect you in March, or whether you go to Washington?
          Love to William to whom I will write if I can
          yours affectionatly
          
            A Adams
          
        